DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-15 are pending. 

Claim Analysis - 35 USC § 101
The Examiner notes that while the claims recite abstract ideas including mental processes and mathematical concepts, the further recitation of completing an adjustment of a machine tool presents enough “significantly more” to qualify as a practical application; Thus the claims are found to be eligible under 35 USC § 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claims 1 and 6, the claims recite “enabling the machine tool to perform a circular test” and “setting the compensation parameter to enable the machine tool to perform another circular test according to the compensation parameter that is set”, however, the limitations are found to be indefinite. Specifically, the limitations “enabling the machine tool to perform” and “to enable the machine tool to perform” merely recite a use without any active, positive steps delimiting how this use is actually practiced; MPEP 2173.05(q). Further, it is unclear whether the Applicant intends to claim executing tests or merely preparing to execute tests. Applicant’s published specification (p [0006]) recites “providing the compensation parameter to a controller of the machine tool to set the compensation parameter, so as to enable the machine tool to perform another circular test according to the compensation parameter that is set”, however, fails to clarify the claimed limitation. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: the machine tool performs a circular test and setting the compensation parameter and performing another circular test according to the compensation parameter that is set.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yutkowitz (PGPub No US 2003/0033105, hereafter “Yutkowitz”).
Examiner’s Note – attached document “The Renishaw QC20-W wireless ballbar
for machine tool performance diagnosis” [hereafter “Renishaw”] is used solely as a teaching reference is support of the 102 rejections.
Examiner’s Note – claims 1, 6, 10 and 15 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 1, 6, 10 and 15, Yutkowitz discloses: 
a memory configured to store an error analysis module and an error compensation module; and a processor coupled to the memory and configured to execute the error analysis module and the error compensation module, wherein the processor executes the error analysis module to perform the following steps (Yutkowitz – p [0018] teaches executing a ballbar software to run the test program, wherein software/programs require stored instructions in memory and a processor to execute the software/program; p [0019], “analysis software is run to diagnose error sources” [error analysis module]; p [0158], “applying compensation for one or more error types ”[error compensation module]; the Examiner notes that the claims tie the modules to memory and processor, which would lead one of ordinary skill in the art to understand the modules are software): 
enabling the machine tool to perform multiple circular tests at multiple speeds, respectively (Yutkowitz – p [0071], teaches performing a ballbar circle test with respect to a machine tool, wherein “performing a test” requires enabling; p [0023], teaches executing the test, wherein “executing a test” requires enabling; fig. 2, item 12, “feedrate”; p [0128], “run-test page 30 can provide the ability to perform multiple tests at, for example, multiple feedrates”); 
obtaining multiple measured error values respectively [ie, Em] from a measuring instrument (Yutkowitz – p [0123], teaches checking for error conditions based on the number of periodic ballbar measurements obtained), wherein the measured error value[s] [ie, Em] is/are defined by a difference between an actual circular trajectory when the machine tool performs the circular test and a preset circular trajectory respectively generated (the Examiner notes that the limitation appears to merely recite the definition of a Ballbar/circular test as is well-understood to one of ordinary skill in the art and evidenced by the Renishaw teaching reference – page 3, col. 2, paragraph 4, “accurately measure the actual circular path and compare it with the programmed path you would have a measure of the machine’s performance”; wherein a comparison inherently yields a “difference” value; page 4, col. 2, “Analyse” section, “Renishaw’s Ballbar 20 software then analyses the measured data to give results in accordance with various international standards”); 
determining respective error conditions of the machine tool corresponding to the speeds in performing each of the multiple circular tests according to the measured error values Em (Yutkowitz – p [0018], “the ballbar software is then informed of the specific conditions for the current test by entering values for the following parameters: length of overshoot arcs, data arc start angle, data arc length, feedrate, and circle radius’; p [0123], “After detecting initial feed-in, the FSM can begin, for example, storing ballbar measurements, checking for error conditions”); and
the processor executes the error compensation module to perform the following steps the processor executes the error analysis module to perform the following steps (Yutkowitz – p [0018] teaches executing a ballbar software to run the test program; p [0158], “applying compensation for one or more error types” [error compensation module]):
determining an error condition of the machine tool in performing each of the multiple circular tests according to the measured error values Em (Yutkowitz – p [0071], “values for the following types of compensation for axes in a machine tool that define a primary machine plane in which a ballbar circle test is performed can be automatically proposed: scale error; squareness error; straightness error; backlash; windup, and/or friction”; fig. 2, item 12, “feedrate”; p [0128], “run-test page 30 can provide the ability to perform multiple tests at, for example, multiple feedrates”); 
defining multiple compensation parameters respectively corresponding to the speeds according to each of the error conditions (Yutkowitz – p [0074], “the desired goal of the ballbar measurement was the generation of data tables for bidirectional compensation (compensates for backlash and error due to variation in [parameters], then there might be an infinite number of data set combinations for these tables that might exactly account for the errors measured by the ballbar”, wherein a table defines multiple compensation parameters);
defining multiple compensation parameters respectively corresponding to the speeds according to each of the error conditions (Yutkowitz – p [0074], “the desired goal of the ballbar measurement was the generation of data tables for bidirectional compensation (compensates for backlash and error due to variation in [parameters], then there might be an infinite number of data set combinations for these tables that might exactly account for the errors measured by the ballbar”, wherein a table defines multiple compensation parameters); 
determining whether the error condition is less than a predetermined criteria (Yutkowitz – p [0298], teaches The iterative sequence can be exited once the errors are below a defined threshold, requires the claimed comparison is made after each above evaluation[s]); 
if not, defining a compensation parameter according to the error condition (Yutkowitz –p [0076], teaches different types of parametric compensation, each error source can be described by a single compensation parameter), setting the compensation parameter to enable the machine tool to perform another circular test according to the compensation parameter that is set (Yutkowitz – p [0163]-[0179], teaches setting compensation parameters for various errors), and repeating the above step until it is determined that the error condition is less than the predetermined criteria (Yutkowitz – p [0200], teaches the iterative algorithm described below converges to the correct result as long as the ballbar center is inside the circle; p [0298], teaches iteratively executing the sequence until the errors are below a defined threshold and the loop can be exited [eg, repeat while value is above the threshold, exit when value is below the threshold]); and 
if it is determined that the error condition is less than the predetermined criteria, ending the circular test and completing adjustment of the machine tool [claim 6 - defining a final compensation parameter according to the compensation parameters; and ending the multiple circular tests, and completing adjustment of the machine tool according to the final compensation parameter] (Yutkowitz – p [0298], teaches iteratively executing the sequence until the errors are below a defined threshold and the loop can be exited, wherein the value below the threshold is the final compensation parameter). 

Examiner’s Note Regarding the Prior Art
 Claims 2, 7 and 11 are objected to as being dependent upon rejected base claims, but would distinguish over the prior art of record if rewritten in independent form, including all of the limitations of the base claims, and to overcome the rejections under 35 USC § 112, as outlined above, for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claimed equations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302 .The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2857